Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a value of the capacitance of at least one of the electrodes located in a check area remains constant” in the claims is not in the Specification.  The specification disclosed the identical capacitance(e.g. S215 in Figs. 3, 9; [0052]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2019/0302986 A1 to Iwasa et al. (Iwasa) and U.S. Patent Application Publication No. US 2017/0010711 A1 to Sugiyama.
As to claim 1, Iwasa discloses a touch panel equipment (Figs. 3E, 4A-4C, 8-11 Par. 59), comprising: 
a plurality of electrodes (33, 34) arranged in two-dimensional matrix (Figs. 8-11, Pars. 100-101);
a touch sensing IC (111) for scanning capacitance of the electrodes (33, 34) (Figs. 5-11, Pars. 100-101);
a touch panel controller (101) for deciding (i) a value of the capacitance sensed by the touch sensing IC and (ii) a touching position from the capacitance sensed by the touch sensing IC (111) (Figs. 1, 5-11, Pars. 100-101), wherein 
the touch panel controller (101) resets the touch sensing IC (111) when a value of the capacitance(C(F) or Yd17(see Fig. 4C;  [0069]) of said electrodes located in a check area(37)(see Fig. 9, [0104]) remains constant (when a touch operation is not detected (the value of capacitance remains constant(no touch) or does not change(below the threshold value Yd17)) during a plurality of predetermined threshold times (S5 in Fig. 5; Pars. 77-78), and the touch panel controller does not reset the touch sensing IC when the value of the capacitance of the at least one electrode located in the check area is changed within the threshold times (Par. 78).
Iwasa does not expressly disclose the touch panel equipment is for air conditioning.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Iwasa with the teaching of Sugiyama to provide users with an intuitive inputting process.
As to claim 3, Iwasa discloses a part of the plurality of electrodes are located within the check area (Figs. 3E, 4A-4C, 5-11, 8-11, Pars. 78, 100-101).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2019/0302986 A1 to Iwasa et al. (Iwasa) and U.S. Patent Application Publication No. US 2017/0010711 A1 to Sugiyama; in view of U.S. Patent Application Publication No. US 2015/0153887 A1 to Kim et al. (Kim).
As to claim 2, Iwasa discloses the at least one electrode includes a plurality of the electrodes (Figs. 3E, 4A-4C, 5-11, Pars. 78, 100-101), (ii) resets the touch sensing IC when the capacitances of the electrodes located in the check area remains constant during the threshold times (Figs. 3E, 4A-4C, 5-11, Pars. 78, 100-101), and does not reset the touch sensing IC when the capacitances of the electrodes located in the check area is changed within the threshold times (Figs. 3E, 4A-4C, 5-11, Pars. 78, 100-101).
Iwasa does not discloses adding the value of the capacitance of each of the electrodes located in the check area to calculate a total sum.
Kim discloses adding the value of the capacitance of each of the electrodes located in the check area to calculate a total sum (Par. 91).
.

Claim 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2019/0302986 A1 to Iwasa et al. (Iwasa) and U.S. Patent Application Publication No. US 2017/0010711 A1 to Sugiyama; in view of U.S. Patent Application Publication No. US 2015/0205405 A1 to Yumoto et al. (Yumoto).
As to claim 4, Iwasa does not expressly disclose an area controller setting the check area, wherein the area controller changes at least one of a position and a size of the check area from an original check area to a new check area when the value of the capacitance of the at least one electrode located in the original check area remains constant during the threshold times, and the touch panel controller resets the touch sensing IC when the value of the capacitance of the at least one electrode located in the new check area remains constant during the threshold times, and the touch panel controller does not reset the touch sensing IC when the value of the capacitance the at least one electrode located in the new check area is changed within the threshold times.
 However, Iwasa discloses said touch panel controller (101) resets the touch sensing IC (111) when the value of the capacitance of the at least one electrodes located in a check area remains constant during the threshold times (Par. 78).
Yumoto discloses an area controller (11) setting the touch sensing area (12) (Figs. 1-2, Par. 11), wherein the area controller (11) changes (omit  at least one of a 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Iwasa with the teaching of Yumoto to detect minor amount of capacitance (Par. 138) and to reduce power usage (Par. 151) as suggested by Yumoto.
As to claim 5, Iwasa as modified discloses the area controller (Yumoto’s 11) sets the check area that at least a part of said original check area is included within said new check area (multiple 12a) (Yumoto’s Figs. 1-2, Par. 138).  It would have been obvious to one of ordinary skill in the art to have modified Iwasa with the teaching of Yumoto to detect minor amount of capacitance (Par. 138) and to reduce power usage (Par. 151) as suggested by Yumoto.
As to claim 7, Iwasa as modified discloses said area controller so sets said check area that the largeness of said new check area (multiple 12a) is broader than that of said original check area (one12a) (Yumoto’s Figs. 1-2, Par. 138).  It would have been obvious to one of ordinary skill in the art to have modified Iwasa with the teaching of Yumoto to detect minor amount of capacitance (Par. 138) and to reduce power usage (Par. 151) as suggested by Yumoto.

Claim 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2019/0302986 A1 to Iwasa et al. (Iwasa) .
As to claim 4, Iwasa does not expressly disclose an area controller setting the check area, wherein the area controller changes at least one of a position and a size of the check area from an original check area to a new check area when the value of the capacitance of the at least one electrode located in the original check area remains constant during the threshold times, and the touch panel controller resets the touch sensing IC when the value of the capacitance of the at least one electrode located in the new check area remains constant during the threshold times, and the touch panel controller does not reset the touch sensing IC when the value of the capacitance the at least one electrode located in the new check area is changed within the threshold times.
 However, Iwasa discloses said touch panel controller (101) resets said touch sensing IC (111) when the capacitance of said electrodes located in a check area is not changed during predetermined threshold timings (Par. 78).
Hotelling discloses an area controller (106) setting said touch sensing area (12) (Figs. 5-6, Par. 46), wherein said area controller (106) changes a position (omit  at least one of a largeness) of said touch sensing area (Groups 1-4) (Figs. 5-6, Par. 46) from an original touch sensing area (Group 1) to a new touch sensing area (Group 2, Group 3, Group 4) when no touch in said original touch sensing area (Group 1) is detected during a threshold timings (step 603) (Figs. 5-6, Par. 46).

As to claim 6, Iwasa as modified discloses the area controller (Hotelling’s 106) sets the check area (Hotelling’s Groups 1-4) so that the new check area (Hotelling’s Groups 2-4) is a different area from said original check area (Hotelling’s Group 1) (Hotelling’s Figs. 5-6, Par. 46).  It would have been obvious to one of ordinary skill in the art to have modified Iwasa with the teaching of Hotelling to reduce power consumption as suggested by Hotelling (Par. 49)

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.
On pages 6-7 of the Applicant’s Remarks, the Applicant argues that Iwasa does not teach “"a value of the capacitance ... remains constant during a plurality of predetermined threshold times," and if so, then "reset[ting] the touch sensing IC,"”  since Iwasa is thus unable to detect an abnormal working condition of its touch detection part 12b, which as mentioned above is one of the advantages of the claimed "touch panel equipment."  The Examiner respectfully disagrees. Iwasa teaches when a touch operation is not detected (therefore the value of capacitance remains constant(no touch) or does not change(below the threshold value Yd17)) ))(see Figs. 4A-4C, 8-9; [0078, 0102, 0104])  for a predetermined time, the touch detection part 12b is reset (Figs. 4A-4C, 5, Par. 78) and the processing proceeds to step S6 to reset (Figs. 4A-4C, Pars. 77-78).    In response to applicant's argument that the references fail to show In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore,  Iwasa teaches a touch panel system could detect an abnormal working condition; e.g. unintentional or erroneous operation(see Fig. 5; [0076, 0106]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0269784 A1 to Nakajima et al. teaches an input device capable of suppressing erroneous determination by calculating a change amount of detected electrostatic capacitance.
US 2015/0379914 A1 to Imai et al. teaches a touch input device which updates the initial reference value when the touch-type input device is activated and updates the control reference value when the control reference value is erroneous. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692